Case 1:20-cv-22437-FAM Document 17 Entered on FLSD Docket 12/17/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-22437-CIV-MORENO/LOUIS

  TINA MARIE VILLAS,
                 Plaintiff,
  v.
  ANDREW SAUL,
  Commissioner for Social Security,
              Defendant.
  ____________________________________/

                                       SCHEDULING ORDER

         THIS CAUSE is before the Court on the Joint Motion for Entry of Proposed Scheduling

  Order (ECF No. 16). Upon review of the docket the Motion is GRANTED. It is hereby

  ORDERED and ADJUDGED:

         (1)     Plaintiff shall file a motion for summary judgment, setting forth the reasons for

  relief and including citations to the administrative record and relevant legal authorities on or before

  sixty (60) days from the date of this Order.

         (2)     Defendant shall file his response to Plaintiff’s motion for summary judgment and

  Defendant’s motion for summary judgment within thirty (30) days after Plaintiff files her motion

  for summary judgment.

         (3)     Plaintiff may respond to Defendant’s motion for summary judgment and reply to

  Defendant’s response to Plaintiff’s motion for summary judgment within thirty (30) days after

  Defendant files his response and motion as set forth in Paragraph two (2) above.

         DONE and ORDERED in Chambers at Miami, Florida, this 17th day of December, 2020.


                                        ______________________________________
                                        LAUREN F. LOUIS
                                        UNITED STATES MAGISTRATE JUDGE
